Citation Nr: 1603920	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 to October 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a rating higher than 10 percent for a right shoulder disability, characterized as status post arthroscopy of right shoulder with residuals scars and muscle atrophy, and paresthesia of the right arm and right hand.  In March 2015, the Veteran appeared at the RO in St. Petersburg, Florida, which currently has jurisdiction of the claims file after the Veteran has relocated, and testified at a videoconference hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded the case for additional development in June 2015.  Additional evidence, including VA treatment records, was received from the Veteran in January 2016, after a supplemental statement of the case was issued in October 2015.  In November 2015, the Veteran submitted a waiver of RO review of any additional evidence he submitted thereafter.  

As noted in the June 2015 Board remand, at the March 2015 Board hearing, it was acknowledged that in addition to the right shoulder disability, the Veteran currently has five other claims on appeal.  The Board previously remanded the case to the RO in December 2013 for development on the issues of whether new and material evidence had been received to reopen claims of service connection for disabilities of the right knee and right hip (both claimed as secondary to service-connected lumbar strain), entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder, entitlement to a rating higher than 20 percent for lumbar strain, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  As development has still not been completed on these issues, they are not before the Board for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded this matter in June 2015 for an adequate VA examination to assess the severity of the right shoulder disability.  An examination was performed in October 2015.  In January 2016, the Veteran submitted certain updated VA treatment records that show a more limited range of motion than that described in the October 2015 VA examination report, and the Veteran reported neurological symptomatology in the November and December 2015 VA physical therapy treatment records.  In addition, these VA records showed "some muscle wasting" which was not found during the October 2015 VA examination.  Also, palpation of the tissue caused paresthesia from the right brachium to the elbow, and the right grip was noticeably weaker than the left.  

The Board's June 2015 remand specifically requested that the examiner identify all nerves affected and their degree of lost or impaired function and perform any necessary testing, including electromyography/nerve conduction studies.  However, the October 2015 VA examiner only assessed muscle strength and muscle atrophy and concluded there was "insufficient evidence to support muscle atrophy at present time [or] . . . nerve damage . . . claimed as muscle atrophy and paraestheia" without further explanation.  No electromyography/nerve conduction studies were performed and no affected nerves were identified.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.

The failure to furnish the Veteran an appropriate assessment of his neurological disability is found to represent a Stegall violation.  The conclusion that there was "insufficient evidence" to make findings related to neurological disability is inadequate.  Corrective action is required, to include the performance of a VA neurological examination and readjudication of the claim.  In the opinion sought on remand, the examiner should consider and discuss any limitations of function suggested by the Veteran's VA treatment providers, including an inability to move his right arm above shoulder level, muscle wasting, and/or weakness.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records relating to care for his right shoulder from September 2015 to the present that have not been associated with the record, including records from the Pensacola, Florida VA Medical Center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2.  Then arrange to have the Veteran undergo appropriate VA orthopedic and neurologic examinations to determine the current level of impairment due to his service-connected right shoulder disability.  The entire record, including the October 2015 VA examination report and updated VA treatment records, must be reviewed by the examiners.  

The examiners should undertake any testing deemed necessary, to include range of motion testing of the right shoulder and any electromyography/nerve conduction studies, if indicated.  

Based on the examination and a review of the record, the examiners should respond to the following:

a. Please discuss the functional impact of the Veteran's right shoulder disability, including any limitation of motion and muscle atrophy or weakness.  

b. Please address, with regard to any limitation of motion, whether there is additional loss of function and pain on motion (per DeLuca v. Brown, 8 Vet. App. 202 (1995)).  

c. Please specify any and all nerves affected (e.g., upper/middle/lower radicular group, radial, median, ulnar, musculocutaneous, circumflex, long thoracic) and their degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be especially helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.  The examiner should identify whether there are neurological symptoms related to the right shoulder disability that are distinct from any cervical spine neuropathy.  Please consider and address as necessary the October and November 2015 VA physical therapy records which indicated that some of the Veteran's neurological issues may be related to the cervical spine (a nonservice-connected disability).

The rationale for all opinions must be provided in detail, citing to supporting clinical data as appropriate.

3.  After the development requested above is completed, readjudicate the claim for a higher rating for the right shoulder disability, to include whether separate neurological rating is warranted.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




